IN THE SUPREME COURT OF PENNSYLVANIA

 IN RE: PROMULGATION OF                     : No. 577 Judicial Administration Docket
 FINANCIAL REGULATIONS PURSUANT             :
 TO 42 Pa.C.S. § 3502(a)                    :


                                         ORDER


PER CURIAM


       AND NOW, this 5th day of October, 2022, IT IS ORDERED pursuant to Article V,

Section 10(c) of the Constitution of Pennsylvania and Section 3502(a) of the Judicial

Code, 42 Pa.C.S. § 3502(a), that the Court Administrator of Pennsylvania is authorized

to promulgate the attached Financial Regulations. The costs outlined in the Financial

Regulations are effective as of January 1, 2023.



       To the extent that notice of proposed rule-making may be required by Pa.R.J.A.

No. 103, the immediate promulgation of the regulations is hereby found to be in the

interests of efficient administration.



       This Order is to be processed in accordance with Pa.R.J.A. No. 103(b) and is

effective immediately.